Citation Nr: 0328701	
Decision Date: 10/23/03    Archive Date: 11/03/03	

DOCKET NO.  03-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected low back disability from 60 percent to 
10 percent was proper.

2.  Whether termination of the veteran's total disability 
rating based upon individual unemployability as a result of 
service-connected disabilities was proper.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
February 1993.  

This matter arises from a May 2002 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

This matter arises from adjudicative action taken by the RO 
subsequent to the effective date of the VCAA.  However, the 
record does not indicate that the RO provided notice to the 
claimant and his attorney of the VCAA, including the division 
of responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own, or by 
adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA must notify the appellant 
and his attorney of evidence and information necessary to 
substantiate his claims, and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  See 38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes further that, in terminating the veteran's 
entitlement to a total disability rating based upon 
individual unemployability, due consideration was not given 
to the provisions of 38 C.F.R. § 4.16(b) (2002).  Instead, it 
appears that the RO simply concluded that because the veteran 
did not meet the schedular requirements set forth in 
38 C.F.R. § 4.16(a), his entitlement to a total disability 
rating based upon individual unemployability automatically 
ceased.  Since this is not the case, this matter must be 
further addressed by the RO in order to ensure that the 
veteran has been accorded due process of law.  See Bernard, 
4 Vet. App. 384.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 


regulations found at 66 Fed. 
Reg. 45,620-32 (Aug. 27, 2001) are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. 187.

2.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist requirements of 
the VCAA and VA's implementing 
regulations.

3.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claims.  If any of the benefits 
sought on appeal is not granted, both the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case.  If necessary, this should include 
a reference to the provisions of 
38 C.F.R. § 4.16(b).  They should also be 
given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claims.  The veteran 
need take no action unless so informed.  He also has the 
right to submit additional evidence and arguments on the 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



